Cooley, J.
This is a proceeding to review certain action taken by the drain commissioner of Wayne county, in laying out a ditch in Greenfield. Several objections are taken to his action, but only one is necessary to be considered. It appears that, on his application, -three commissioners were appointed by the probate court to examine the lands, determine the necessity of the drain and assess the damages which might be sustained thereby. One of the commissioners named was William Rad-ford, senior; but this is said to have been a mistake; Robert Radford, senior, having been the person intended, and Robert -Radford having in fact acted. It is scarcely necessary to say that we cannot go behind the act of the court to discover an intent differing from the one expressed. A purpose to *30make a certain appointment which, for any reason, has never been carried into effect, cannot sustain official action by the person intended.
The proceedings must be quashed.
Chrtstiancy, Oh. J., and Campbell, J., concurred.
Graves, J., did not sit in this case.